TIMMONS-GOODSON, Judge,
dissenting.
I agree with the majority today that “[t]he dispositive issue is whether the letter, sent after Plaintiff filed its complaint but prior to service of the complaint, constitutes an appearance.” Disagreeing with the conclusion of the majority that the letter constitutes an appearance, however, I respectfully dissent.
An “appearance” is defined as a “coming into court as party to a suit, either in person or by attorney, whether as plaintiff or defendant^] [t]he formal proceeding by which a defendant submits himself to the jurisdiction of the court[;] [and t]he voluntary submission to a court’s jurisdiction.” Black’s Law Dictionary 89 (5th ed. 1979). In the context of North Carolina’s default statute, N.C. Gen. Stat. § 1A-1, *126Rule 55(b)(2)(a) (1999), the meaning of “appearance” has been somewhat broadened.
As a general rule, an ‘appearance’ in an action involves some presentation or submission to the court. . . . However, it has been stated that a defendant does not have to respond directly to a complaint in order for his actions to constitute an appearance. ... In fact, an appearance may arise by implication when a defendant takes, seeks, or agrees to some step in the proceedings that is beneficial to himself or detrimental to the plaintiff.
Roland v. Motor Lines, 32 N.C. App 288, 289, 231 S.E.2d 685, 687 (1977).
In looking at the abovementioned conclusions of Roland, the facts of the case must be considered. In Roland, the defendant, after summons and complaint had been received, sent a letter to the plaintiffs attorney and to the clerk of court, specifically mentioning the complaint and the file number, referencing the lease agreement involved in the case, and outlining various other aspects specifically related to the pending case. While this did not constitute an answer to the complaint, the Court held the letter to be an appearance sufficient to bar a default judgment without the requisite three days’ notice.
The facts of the case at bar must be distinguished from the facts of Roland. Here, defendant’s attorney sent a letter to plaintiff’s attorney before he received a summons or complaint. The letter did not mention the case, as, presumably, the defendant did not have knowledge that there was a case pending. In fact the letter, a portion of which the parties agree reads, “the most equitable resolution is that both parties consider the matter closed and that neither side initiate litigation or pursue claims for damages or fees,” is more clearly interpreted as posturing by a party that knows nothing of litigation having been initiated, not as “some step in the proceedings.” Id.
The other two cases that the majority relies on also have factual scenarios that caution against the conclusion reached today by the majority. In quoting Roland, the case of Williams v. Jennette, 77 N.C. App. 283, 335 S.E.2d 191 (1985), is also cited by the majority to stand for the proposition that to make an appearance, one does not necessarily need to directly respond to the complaint; it may be sufficient where a defendant “takes, seeks, or agrees to some step in the proceedings.” Id. at 289, 335 S.E.2d at 195. Again, the factual context is important. In Williams, it was after the filing of a complaint and after *127the receipt of the summons and complaint, that the defendant filed a motion for an extension of time to plead. As filing a motion for an extension of time to plead involves “some step in the proceedings,” indeed it involves submission to the Court’s authority and recognition of a pending case, the Court ruled this an appearance. Id.
The final case relied on by the majority further fleshes out what is considered an appearance for purposes of N.C.G.S. § 1A-1, Rule 55(b)(2)(a), and it does not support the conclusion of the majority. In Stanaland v. Stanaland, 89 N.C. App. 111, 365 S.E.2d 170 (1988), the defendant, after being served but without making a responsive pleading, agreed to attend meetings with the plaintiff and the plaintiffs attorney in order to discuss issues pertinent to the pending case. The Court ruled this also to be an appearance as it constituted a “step in the proceedings.” Williams, 77 N.C. App. at 289, 335 S.E.2d at 195.
No case cited by the majority has found an appearance to have been made by a defendant before the receipt of a summons. While it has been clearly held that an appearance cannot be made “prior to the institution of [an] action,” Highfill v. Williamson, 19 N.C. App. 523, 532, 199 S.E.2d 469, 474 (1973), there is no precedent for holding that an appearance can be made prior to a defendant’s knowledge that an action has been initiated, or even prior to an actual receipt of summons or complaint. It is my contention in dissenting today that the holding that an appearance cannot be made “prior to the institution of [an] action,” id., has been improperly collapsed into the notion that any communication after the initiation of an action is an appearance.4
A letter, of course, by itself, can be sufficient to constitute an appearance, but where the letter merely mentions that “the most equi*128table resolution is that both parties consider the matter closed and that neither side initiate litigation or pursue claims for damages or fees,” there is no reason to believe that any indication has been made that the attorney is representing the client in the action or that the defendant is aware that there is an action. Roland, after all, held that an appearance need not be a direct response to the complaint, but it did not hold that it need not be a response to the complaint at all. Roland, 32 N.C. App. 288, 231 S.E.2d 685. Roland also held that there may be an appearance when a defendant “takes, seeks, or agrees to some step in the proceedings," but it did not hold that there may be an appearance when a defendant takes, seeks or agrees to some step in the disagreement. Id. (emphasis added). It should follow that a response to a complaint, even if not direct, requires some knowledge of a complaint, and that a “step in the proceedings,” which is tautologically more than a mere disagreement, requires some knowledge of the existence of a proceeding in which one might take a step.
In formulating this dissent, I note that neither the record nor either of the briefs contains a copy of the letter at issue in this case. The quote from the letter and the idea that the disputed attorney’s fees were unreasonably high are the only information about the letter contained in the record and the parties’ briefs. From this information, I am not able to conclude that the letter constitutes an appearance.
Because I believe that the trial court properly denied defendant’s motion to set aside the order of default judgment, it cannot be said that the court abused its discretion. I would affirm the trial court’s order.

. It should be noted that until 1967, former North Carolina General Statutes section 1-14 and 1-88 combined to identify the commencement of an action as the date of the issuance of the summons. N.C.G.S. § 1A-1, Rule 3 official commentary (1999). The General Statutes Commission altered the commencement of action statute in order to comport with the parallel federal rule, in order to “take away the special consideration then accorded out-of-state defendants,” and in order to “remove a potential trap for an unwary plaintiff in a North Carolina federal court.” Id. Previous to 1967, it had been held that a defendant is not compelled to plead until the complaint is served on him, and no default judgment may be had until the complaint is served. Braswell v. R.R., 233 N.C. 640, 65 S.E.2d 226 (1951). Today, North Carolina General Statutes section 1A-1, Rule 3(a) provides for circumstances in which an action is considered commenced by the issuance of a summons, and within the context of those circumstances, it has been specifically ruled that the defendant still need not plead until the complaint is served. Hasty v. Carpenter, 40 N.C. App. 261, 252 S.E.2d 274 (1979).